Opinion
Per Curiam,
A Chancellor who saw and heard all the witnesses decreed a rescission of a contract of purchase and a recovery of the purchase price on the ground.of fraud and misrepresentation.
In Howarth v. Miller, 382 Pa. 419, 115 A. 2d 222, the Court, quoting from Peters v. Machikas, 378 Pa. 52, 56, 105 A. 2d 708, said (page 424) : “ ‘Findings of fact [which are genuine findings of fact] made by a Chancellor who saw and heard the witnesses, when' confirmed by the Court en banc, will not be reversed on appeal if they are supported by adequate evidence: Pregrad v. Pregrad, 367 Pa. 177, 80 A. 2d 58; Barrett v. Heiner, 367 Pa. 510, 80 A. 2d 729.’ ’’
*26In the instant case the Chancellor’s findings of fact were supported by adequate evidence and were affirmed by the Court en banc and justified his conclusions of latv.
The decree is affirmed on the opinion sur findings of fact and conclusions of law of the Chancellor, President Judge Dannehower. Costs to be paid by appellants.